Citation Nr: 1008785	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis, to include 
as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  He served in Vietnam for 11 months and 29 
days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that, in pertinent part, denied 
service connection for chronic sinusitis, to include as due 
to herbicide exposure.  The Board remanded the matter in 
September 2009 for additional development.  The matter was 
returned in January 2010.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2009.  The Board instructed the agency 
of original jurisdiction (AOJ) to obtain additional private 
treatment records and a VA medical opinion.  Additionally, 
the September 2009 Board remand specifically instructed the 
VA examiner to take into account the fact that the Veteran is 
presumed to have been exposed to Agent Orange while in 
service, and a July 1993 private treatment record that 
indicated that the Veteran gave a 20 year history of 
breathing problems and use of a nose spray since returning 
from Vietnam.  The AOJ was then to readjudicate the claim.  

On October 14, 2009, the AOJ sent the Veteran a letter 
requesting that he sign and return a release of information 
form for Dr. Gwartney.  There is no indication in the claims 
file that the Veteran returned such a release for the RO to 
obtain his treatment records from Dr. Gwartney.  Also on 
December 16, 2009, VA obtained the Veteran's updated 
treatment records from the VA Medical Center (VAMC) in Little 
Rock, Arkansas.  

In October 2009, the AOJ obtained a medical opinion in 
conformity with the Board's remand instructions.  The report 
itself is found to be thorough, complete, and adequate upon 
which to base a decision with regard to this claim.  The 
opinion was obtained from the same physician who had 
conducted a Compensation and Pension Examination in March 
2006.  The examiner explicitly noted that he had reviewed the 
Veteran's complete claims file, to include the report of his 
earlier examination.

While reference was made to the Veteran's exposure to Agent 
Orange, the Board notes that the October 2009 report does not 
contain any explicit discussion of the July 1993 private 
treatment record that indicated that the Veteran gave a 20 
year history of breathing problems and/or his use of a nose 
spray since returning from Vietnam.  He also seemed to limit 
his discussion of service to the Veteran's presumed exposure 
to Agent Orange.  However, the examiner did note that a 
history of sinus and allergy problems since leaving Vietnam.  
He also noted that he had reviewed the claims file, which 
contains the July 1993 treatment note.  Further, and of 
greater import, the examiner clearly and unequivocally stated 
that the Veteran's current problems with sinusitis were 
related to his age, post-service work history (factory 
laborer), and 30 year history of tobacco use.  In other 
words, while he did not explicitly enter an opinion as to 
whether the Veteran's sinusitis had its onset in service, the 
examiner identified the causes of the Veteran's sinusitis as 
being post-service in origin.  The Veteran's claim was 
readjudicated in a December 2009 supplemental statement of 
the case (SSOC) and returned to the Board.  

As such, the Board finds that the there has been substantial 
compliance with its September 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
sinusitis is the result of a disease or injury in active duty 
service, or that it is attributable to any herbicide 
exposure.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

Additionally, a letter dated in April 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
April 2006 notice was provided to the Veteran, the claim was 
readjudicated in an August 2006 Statement of the Case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that the case was remanded in 
September 2009 to obtain additional treatment records from 
Dr. Gwartney.  As noted above, the RO sent a letter to the 
Veteran in October 2009, requesting that he submit a signed 
release of information for Dr. Gwartney.  However, the 
Veteran did not respond to the RO's letter or submit any such 
release.  The duty to assist is not always a one-way street. 
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of 
the RO's attempts to obtain a release of information, the 
Board finds that the RO has satisfied its obligation to 
obtain treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA 
examination for his sinusitis in March 2006.  Additionally, 
the March 2006 VA examiner provided an addendum nexus opinion 
in October 2009.  The examination involved a review of the 
medical records and a thorough examination of the Veteran.  
The subsequent opinion involved a review of the claims file 
and a conclusion that was supported by sufficient rationale.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion).  Further, as discussed above, 
the Board finds that the October 2009 addendum opinion 
substantially complied with the Board's remand instructions.  
Therefore, the Board finds that the examination and opinion 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claim.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.309(e) (2009).  In this regard, it is noted 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  The diseases 
that are related to herbicide exposure include chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  See 
38 C.F.R. § 3.309(e) (2009).

The Veteran contends that he suffers from sinusitis as a 
result of his exposure to Agent Orange during service.  The 
record shows that he served in Vietnam during the Vietnam 
era.  He is therefore presumed to be have been exposed to 
Agent Orange.  However, as sinusitis is not a condition for 
which the Agent Orange presumption is available, the 
presumption of service connection is not applicable.  See 
38 C.F.R. § 3.309(e) (2009).  

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision based on 
the holding in Combee.

The Veteran's private and VA treatment records indicate that 
the Veteran has been treated for and diagnosed with sinusitis 
for many years.  Records as early as 1993 document his sinus 
complaints as well as his reported history of experiencing 
sinus problems since service.  Additionally, the March 2006 
VA examination report indicates a diagnosis of ethmoid 
sinusitis.  Thus, the Board finds that the Veteran has a 
current disability.

A review of the Veteran's service treatment records is 
negative for any complaints of sinusitis while in service.  
Although the service treatment records show that the Veteran 
was treated twice in service for upper respiratory 
infections, there is no indication that he was diagnosed with 
sinusitis at those times or that his upper respiratory 
infections resulted in chronic sinusitis.  Notably, upon 
discharge, his January 1971 separation examination report 
showed normal sinuses.  There is no evidence showing an in-
service disease or injury.

Further, in March 2006, the Veteran underwent a VA 
examination, and in October 2009, the examiner provided an 
opinion as to the etiology of the Veteran's sinusitis.  The 
VA examiner reviewed the claims file, including the Veteran's 
treatment records relating to sinusitis and his report of 
sinus symptoms since he was released from service, in 
formulating his opinion.  He unequivocally eliminated the 
Veteran's exposure to Agent Orange as a cause of his sinus 
problems.  Rather, the examiner concluded that the Veteran's 
sinusitis was more likely the result of over 30 years of 
tobacco abuse, aging, and his post-service work exposure to 
dust and chemicals.  He additionally noted that the Veteran's 
recent x-rays did not show any evidence of chronic sinusitis.  
While he did not explicitly address the Veteran's military, 
aside from his exposure to Agent Orange, the examiner clearly 
stated that the cause of the Veteran's sinus problems (if he 
even had a chronic sinus problem) was due to post-service 
events - age, tobacco abuse, and exposure to the industrial 
elements of dust and chemicals.  The examiner therefore 
implicitly eliminated the Veteran's military service as a 
cause of his sinus problems.

As referenced above, the medical evidence also includes 
private treatment records from Dr. Gwartney.  The July to 
September 1993 treatment records from Dr. Gwartney note that 
the Veteran was "hooked" on nasal spray and had used it 
since returning from Vietnam.  However, the treatment records 
from Dr. Gwartney do not provide any opinion as to etiology 
of the Veteran's sinusitis.  Thus, they cannot be used to 
establish a medical nexus between the Veteran's military 
service and sinusitis.

The Board is aware of the Veteran's assertions that he has 
experienced sinus symptoms since the time of discharge.  
However, both the VA examiner and Dr. Gwartney took into 
account this alleged continuity of symptomatology.  In spite 
of this acknowledged length of symptomatology, the VA 
examiner opined that the Veteran's sinusitis was the result 
of post-service events.  Additionally, 
Dr. Gwartney made no connection between the Veteran's 
military service and his sinusitis.

In this case, the only evidence which purports to relate the 
Veteran's sinusitis to his military service consists of the 
statements of the Veteran and his representative.  However, 
it is now well established that laypersons, such as the 
Veteran and his representative, without medical training are 
not competent to connect a diagnosis to a specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2009) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences such as sinus pressure and pain, 
he is not able to provide competent evidence as to the 
etiology of his sinusitis.  His assertions as to the onset 
and chronicity of his sinusitis are accorded less weight than 
the competent medical evidence, the October 2009 VA 
examiner's opinion, that is against his claim.  Again, the VA 
examiner took the Veteran's complaints into account, to 
include the evidence related to the alleged chronicity of his 
sinusitis, and ultimately attributed the Veteran's sinus 
problems to his post-service experiences.  Put another way, 
the examiner duly considered the Veteran's assertions that he 
had experienced sinus problems since active service, which 
consisted of the July 1993 treatment note, but concluded that 
the evidence supported the finding that post-service 
events/exposures/ experiences were the cause of his sinus 
problems.  Competent evidence linking the Veteran's 
disability to service is lacking in this case.

As explained above, the competent medical evidence of record 
does not demonstrate that the Veteran experienced sinusitis 
in service or that there is a relationship between the 
Veteran's active duty service, including his alleged 
herbicide exposure, and his current sinusitis.  Although the 
Board notes the Veteran's current disability, without 
evidence of an in-service injury and a medical nexus, service 
connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for sinusitis, to include as due to 
herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for sinusitis, to include 
as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


